PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/671,740
Filing Date: 8 Aug 2017
Appellant(s): MCQUILLEN et al.



__________________
[Michael Mcquillen]
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed [08/17/2020] appealing from the office action mailed 03/17/2020.

 (1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant’s arguments (Brief, pages 6 – page 25) have been fully considered but are not persuasive, except if it is noted as “withdrawn”.
In the Brief, appellants argue to 35 USC § 103 rejection as follows:
A) The prior arts do not disclose “receive a request from a host vehicle for video relating to a location specified in the request.” Alberth includes teachings related to requesting video from a preceding vehicle, but this request does not include “a location specified in the request”
B) There is no “determine whether a candidate vehicle receiving the request can provide the requested video when the request is received.”

D) The prior arts do not disclose “wherein the determining that the candidate vehicle camera can no longer detect the AOI is based on a candidate vehicle location compared to the AOI.”
E) The prior arts do not disclose “the transmitting the request is further responsive to determining that an original time limit associated with the request has not yet expired.”
F) The prior arts do not disclose “setting a new time limit to an amount of time remaining in the original time limit, and wherein the transmitting further comprises transmitting the request, including the new time limit.” 
G) The prior arts do not disclose access a record of current candidate vehicle locations, determine a candidate vehicle within a predefined threshold distance of the location, based on the candidate vehicle locations

Examiner’s Response to 35 USC § 103 Rejection:
 	A) In response to the argument the request in Alberth does not include “a location specified in the request”. It is noted that the features upon which applicant relies (“a location specified in the request”) not recited in the rejected claim. The claim recites a request for video relating to a location. 
Alberth teaches receive a request from a host vehicle for video relating to a location specified in the request (Alberth, [0036-0037] a vehicle communication system 400 … The view navigation control logic 401 … include a request for image or video data from a vehicle located somewhere in front in a line of traffic … include a phase shifter 445, to provide for example, a 90.degree. phase shifted carrier to enable Quadrature modulation.  [0032] “A driver may use view navigation control logic 223 … to navigate and obtain an image or video from one or more vehicles in front, so as to be able to view the obstruction 117 … The view navigation control logic 223 sends a request via the radar signal to obtain the view of, for example, a front-most vehicle … the requesting vehicle can obtain "x-ray like" vision and be able to see past proximate vehicles in its path to a suitable view, such as the open roadway in front of a front-most vehicle. The view navigation control logic 223 may provide a joystick like control system that moves the view further and further ahead, or behind, as the driver pushes a button or moves a paddle control [0030] “video may also include metadata that provides additional information about the obstruction”. [0042] “The metadata may include location”. Also see [0035] The view navigation control logic 223 may therefore be used by the vehicle driver to obtain image or video from an on-board camera of one to several vehicles in front, in a line of traffic, and navigate the various available views using an on-board display. [0002] obstructions at the front and possibly also at the sides and rear of a moving vehicle [0019] obstructions and non-obstructions … include: traffic signage, traffic cops, animal crossings, surreptitious explosive devices, and potholes. Note: Alberth teaches a driver uses the view navigation control logic 223/401 to navigate the various available views and request a video of an obstruction/non-obstruction (e.g. obstruction, traffic signage, traffic cops, animal crossings, surreptitious explosive devices, and potholes) where an obstruction/non-obstruction locates in the front/sides/rear. So a request a video of an request for video relating to a location specified in the request)
B) In response to the argument Alberth teaches determine whether a candidate vehicle receiving the request can provide the requested video when the request is received (Alberth, Fig. 9, 901-909. [0045] a request for image or video data is received in block 901 … if the received request pertains to the receiving vehicle in decision block 903, then the camera is initiated to capture the requested image or video in block 905 … In block 907, the radar carrier is modulated with the image/video data and in block 909 is transmitted via the rear directed radar signal. Note: a vehicle received request and initiated to capture the requested video is determine whether a candidate vehicle receiving the request can provide the requested video when the request is received. Also see [0040] a vehicle located to the rear may request video data from a vehicle located in the front … provide it to rear radar transmit front end 437 to transmit to the rear vehicle [0041] if the requesting vehicle requests video from another vehicle located in front … When the front vehicle returns the video data … The video data is then forwarded via data and control signal 428 to mixer 419, to modulate the radar carrier and send it to the rear vehicle)
C) In response to the argument Alberth teaches transmitting the request to the plurality of transceivers, responsive to determining that the candidate vehicle camera can no longer detect the AOI (Alberth [0006] request and data flow between the front and rear radar transceivers. [0019] “a traffic pattern caused by unable to see what is in front of one or more vehicles up ahead”. [0032] “A driver may use view navigation control logic 223 … to navigate and obtain an image or video from one or more vehicles in front, so as to be able to view the obstruction 117 … The various vehicles in the stream of traffic may act as a network relay point to receive and pass on the data to the next vehicle to the rear (and/or to the front or side in other embodiments). The view navigation control logic 223 sends a request via the radar signal to obtain the view of, for example, a front-most vehicle … the requesting vehicle can obtain "x-ray like" vision and be able to see past proximate vehicles in its path to a suitable view, such as the open roadway in front of a front-most vehicle. Also see Fig. 9, 901-915 [0045] scroll up to various vehicles located to the front to obtain video data from them … if the request is not for the vehicle that received the request, as shown in decision block 903, the receiving vehicle may use its front located radar to determine if another vehicle is located in front as shown in decision block 911. If another vehicle is present, the radar carrier is modulated by the request in block 913 and transmitted to the front vehicle via the front directed radar signal as shown in block 915. [0015] “The following vehicles are therefore notified of upcoming obstructions that they would not normally be able to detect or see … obtain video from one or more leading vehicles to "look ahead" and view what is far ahead in a lane of traffic, thereby obtaining an "x-ray like" vision capability of seeing beyond a blockade of leading vehicles”. Note: blockade/behind vehicles that cannot see/detect obstruction 117 receives a request and pass/sends the request to one or more vehicles in the front to obtain the view of obstruction 117 at the front most vehicle is transmitting the request to the plurality of transceivers responsive to determining that the candidate vehicle camera can no longer detect the AOI; also if the request is not for the vehicle (a vehicle is blocked by a front vehicle) it’s transmitted to the front vehicle via transmitting the request to the plurality of transceivers responsive to determining that the candidate vehicle camera can no longer detect the AOI )
D) In response to the argument Alberth teaches wherein the determining that the candidate vehicle camera can no longer detect the AOI is based on a candidate vehicle location compared to the AOI (Alberth, [0019] “a traffic pattern caused by unable to see what is in front of one or more vehicles up ahead”. [0032] “A driver may use view navigation control logic 223 … to navigate and obtain an image or video from one or more vehicles in front, so as to be able to view the obstruction 117 … The various vehicles in the stream of traffic may act as a network relay point to receive and pass on the data to the next vehicle to the rear (and/or to the front or side in other embodiments). The view navigation control logic 223 sends a request via the radar signal to obtain the view of, for example, a front-most vehicle … the requesting vehicle can obtain "x-ray like" vision and be able to see past proximate vehicles in its path to a suitable view, such as the open roadway in front of a front-most vehicle. Fig. 9, 901-915 [0045] scroll up to various vehicles located to the front to obtain video data from them … if the request is not for the vehicle that received the request, as shown in decision block 903, the receiving vehicle may use its front located radar to determine if another vehicle is located in front as shown in decision block 911. If another vehicle is present, the radar carrier is modulated by the request in block 913 and transmitted to the front vehicle via the front directed radar signal as shown in block 915. Note: if the request is not for the vehicle (a vehicle is blocked by a front vehicle) it determines if another vehicle is located in front and transmitted to the front vehicle via the front directed radar signal is transmitting the request to the plurality of transceivers responsive to determining that the candidate vehicle camera can no longer detect the AOI.  Also see [0015] A driver may obtain video from one or more leading vehicles to "look ahead" and view what is far ahead in a lane of traffic, thereby obtaining an "x-ray like" vision capability of seeing beyond a blockade of leading vehicles)
E) In response to the argument Alberth teaches The method of claim 16, wherein the transmitting the request is further responsive to determining that an original time limit associated with the request has not yet expired (Alberth, [0019] The second vehicle 102, which is located behind the first vehicle 101, also sends out an occasional radar signal at predetermined intervals from the front radar system 111 (the front radar is used to request video to the obstruction) … the driver of the second vehicle is able to view the obstruction 117. Note: send out radar signal from the front radar to request video within/at predetermined intervals is transmitting the request responsive to determining that an original time limit associated with the request has not yet expired. Also see Fig. 8, looping 805-803 then going step 807. [0044] When no obstruction is detected, the radar scanning continues in block 803. This may involve sending a radar signal at predetermined intervals. Note: when no obstruction is detected, the radar scanning continues in block 803. This may involve sending a radar signal at predetermined intervals is determining that an original time limit associated with the request has not yet expired. 
setting a new time limit to an amount of time remaining in the original time limit, and wherein the transmitting further comprises transmitting the request, including the new time limit (Alberth, [0019] The second vehicle 102, which is located behind the first vehicle 101, also sends out an occasional radar signal at predetermined intervals from the front radar system 111 (the front radar is used to request video to the obstruction) … the driver of the second vehicle is able to view the obstruction 117. Fig. 8, looping 805-803. [0044] When no obstruction is detected, the radar scanning continues in block 803. This may involve sending a radar signal at predetermined intervals. Note: sending signal to request at predetermined intervals (e.g 10 secs). After a first signal is sent out to request, the time left from the original predetermined intervals would be obvious a new time limit to request video. Palmer, [0028] represents the segment of time that is bounded by pre-duration and post-duration parameters … video system 16 may transmit a segment of video information that corresponds to a 5:25:08 PM, 5:25:40 PM interval. Note: Alberth teaches predetermined intervals, Palmer teaches clock time interval (e.g. 5:25:08 PM, 5:25:40 PM interval). Note: time clock automatically increase from 5:25:08 PM to 5:25:40 PM. It would obviously the remaining time is a new time limit) 
G) In response to the argument Alberth teaches access a record of current candidate vehicle locations (Alberth, fig.5 501-503 [0042] capture of image or video data using the vehicle camera in response to detecting the obstruction or other hazard. [0002] obstructions at the front and possibly also at the sides and rear of a moving vehicle [0019] obstructions and non-obstructions … include: traffic signage, traffic cops, animal crossings, surreptitious explosive devices, and potholes [0032] “A driver may use view navigation control logic 223 … to navigate and obtain an image or video from one or more vehicles in front, so as to be able to view the obstruction 117 … The view navigation control logic 223 sends a request via the radar signal to obtain the view of, for example, a front-most vehicle … the requesting vehicle can obtain "x-ray like" vision and be able to see past proximate vehicles in its path to a suitable view, such as the open roadway in front of a front-most vehicle. Note: a requesting vehicle can see/view an obstruction/non-obstructions/hazard from a front vehicle is access a record of current candidate vehicle locations; using a camera to capture video of obstruction/hazard locations is a record; moving vehicle is current candidate vehicle locations).
send an instruction to the candidate vehicle to record video (Alberth, [0024] processor 201 is operative to execute instructions … each vehicle enables a multi-vehicle communication system that can be formed as an ad-hoc network … obtains obstruction information. Fig. 9, 901-909. [0045] a request for image or video data is received in block 901 … if the received request pertains to the receiving vehicle in decision block 903, then the camera is initiated to capture the requested image or video in block 905. Note: a request to a front vehicle then the camera is initiated to capture the requested video is send an instruction to the candidate vehicle to record video
Esselink teaches determine a candidate vehicle within a predefined threshold distance of the location, based on the candidate vehicle locations (Esselink, Fig. 4, 410-412 [0056] If a vehicle arrives at a service center or comes into close proximity of a service communication system, the VCS may detect the service communication system router at step 412.  [0042] enablement of the vehicle's communication system and transceiver … dedicated short-range communication, Bluetooth transmitter. [0045] VCS may implement a dedicated short-range communication system … recognize a generic device /vehicle identifier and/or tag assigned to the vehicle using the dedicated short-range communication system. Note: dedicated short-range communication is a predefined threshold distance of the location; router location (fig.2)  or tower 57 (fig. 1) is the location (see Alberth for location of AOI [0002] obstructions at the front and possibly also at the sides and rear of a moving vehicle [0019] obstructions and non-obstructions … include: traffic signage, traffic cops, animal crossings, surreptitious explosive devices, and potholes); vehicle moving into close to router location (fig.2)  or tower 57 (fig. 1) is the candidate vehicle locations)
For the above reasons, it is believed that the rejections should be sustained. Respectfully submitted,
Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013
/HIEN V DOAN/        Examiner, Art Unit 2449                                                                                                                                                                                                

/HUA FAN/Primary Examiner, Art Unit 2449                                                                                                                                                                                                        
Mark Radtke assisted with corrections on appeal.

/MARK A RADTKE/DEPDIR, Art Unit 2403